DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
In accordance with MPEP §606.01, if a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. Therefore, the title of the invention is hereby amended as detailed hereinbelow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
TITLE
	PROPULSION ASSEMBLY FOR AN AIRCRAFT, COMPRISING A NACELLE LOAD SUPPORT FASTENED TO A PYLON

	
Allowable Subject Matter
Claims 1-2 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Letay et al. (US 2013/0161446 A1) discloses a propulsion assembly for an aircraft (abstract), said propulsion assembly having: a pylon (26) configured to be fastened beneath a wing of the aircraft (para. [0054]), a turbomachine (6; fig. 2) having a longitudinal direction, a median plane and a transverse plane (as shown in figs. 1 and 2), and a nacelle (3) surrounding the turbomachine (para. [0056]) and having a load support (28, 8) disposed in a top part of the nacelle (figs. 1 and 2), wherein said load support (28, 8) has a structural part (8) fastened to the pylon (fig. 2) and an aerodynamic part (28) capping the structural part (fig. 2), and wherein the aerodynamic part (28) has, at a front, a front part fastened to the structural part (para. [0053]), and wherein the aerodynamic part (28) has, at a rear, a rear part fastened to the pylon (fig. 2), wherein the pylon has a primary structure (fig. 2) and a secondary structure (26), wherein the structural part (8) is fastened to the primary structure (fig. 2), and wherein the rear part is fastened to the secondary structure (fig. 2).
However, the prior art does not teach the combined limitations of the claimed invention, specifically: with regard to claim 1, wherein the front part is fastened to the structural part by means of a first front rod, a second front rod and a third front rod, wherein: the first front rod is a rod which has two fastening ends, with a first end mounted to be articulated on the structural part and a second end mounted to be articulated on the front part, and wherein a line between the two ends is in the median plane, the second front rod is a rod which has two fastening ends, with a first end mounted to be articulated on the structural part and a second end mounted to be articulated on the front part, and wherein a line between the two ends is in a plane parallel to the transverse plane, and the third front rod is a rod which has three fastening ends, with a first end mounted to be articulated on the structural part and a second and a third end mounted to be articulated on the front part, and wherein the three ends are in a plane parallel to the transverse plane; with regard to claim 2, wherein the rear part is fastened to the secondary structure by means of a first rear rod and a second rear rod, wherein the first rear rod is a rod which has two fastening ends, with a first end mounted to be articulated on the secondary structure and a second end mounted to be articulated on the rear part, and wherein a line between the two ends is in a plane parallel to the transverse plane, and the second rear rod is a rod which has three fastening ends, with a first end mounted to be articulated on the secondary structure and a second and a third end mounted to be articulated on the rear part, and wherein the three ends are in a plane parallel to the transverse plane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647